Citation Nr: 1244019	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for the service-connected fibromyalgia.

2.  Entitlement to an initial rating in excess of 40 percent for the service-connected lumbar spine arthritis.

3.  Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus.

4.  Entitlement to an initial compensable rating for the service-connected hammertoe of the right fourth and fifth toes.

5.  Entitlement to an initial compensable rating for the service-connected hammertoe of the left fourth and fifth toes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO, as part of the Benefits Delivery at Discharge (BDD) program. 

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system was utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this case will take into consideration the existence of this electronic record. 

The Veteran appealed denials of service connection for a skin disorder, conditions of the knees, and discoloration of the nails of the fingers and toes.  However, since a February 2011 rating decision granted service connection for these conditions, these matters are not before the Board for the purpose of appellate consideration.

Because the appeal involves disagreement with the initial ratings assigned following the grant of service connection for the above-noted disabilities, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In this appeal, the RO awarded higher ratings for some of the service-connected disabilities in a February 2011 rating action, effective from the dates of the grants of service connection.  However, as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected fibromyalgia symptoms are constant and refractory to therapy.  The rating criteria fully contemplate the Veteran's symptomatology.

2.  At no time during the appeal period is the service-connected lumbar spine arthritis shown to be manifested by unfavorable ankylosis of the thoracolumbar spine, and the Veteran had no separately diagnosed neurologic abnormalities.

3.  For the period of the appeal, the service-connected bilateral pes planus is manifested by marked pronation, extreme tenderness and pain on palpation, with no improvement with the use of orthotics.

4.  Throughout the appeal period, post-operative hammertoes of only the fourth and fifth toes of the right foot are shown.

5.  Throughout the appeal period, post-operative hammertoes of only the fourth and fifth toes of the left foot are shown.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 40 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5025 (2012).

2.  The criteria for the assignment of an initial disability rating in excess of 40 percent for the service-connected lumbar spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5237 (2012).

3.  The criteria for the assignment of an initial rating of 50 percent, but no higher, for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a in Diagnostic Code 5276 (2012).

4.  The criteria for the assignment of an initial compensable rating for the service-connected hammertoe of the right fourth and fifth toes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5282 (2012).

5.  The criteria for the assignment of an initial compensable rating for the service-connected hammertoe of the left fourth and fifth toes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5282 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter mailed in March 2006, prior to the initial adjudication of the claims.  This letter included notice with respect to the initial-disability-rating and effective-date-elements of the Veteran's claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of two VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on her behalf. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.


II.  Analysis

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Board will consider whether any staged ratings of the disabilities are warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


Fibromyalgia

The Veteran's fibromyalgia is rated 40 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5025, which provides for a maximum schedular rating of 40 percent for fibromyalgia with widespread musculoskeletal pain and tender points, without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.

In a February 2009 pre-discharge examination, the Veteran was noted to have pain in her lower back, knees and feet.

The Veteran underwent VA examination in February 2010.  She complained of trigger points, unexplained fatigue, sleep disturbance, headaches, and musculoskeletal symptoms.  She had widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia, and decreased exercise tolerance, which were in the neck, arms, legs, and back.  The Veteran was currently employed full time and lost less than one week of work in the past year due to fatigue and pain.  The diagnosis was that of fibromyalgia.  It caused significant effects on her usual occupation due to decreased concentration, problems with lifting and carrying, lack of stamina, weakness or fatigue and pain.

In a July 2010 written statement, the Veteran contended that her bilateral knee pain should be separately rated rather than rated as part of her fibromyalgia disability.  In the February 2011 rating decision, the RO granted this claim and assigned separate ratings for the right and left knee disabilities.

As noted, the service-connected fibromyalgia is already rated at the highest schedular evaluation for Diagnostic Code 5025.  There are no other potentially applicable diagnostic codes that could be used to evaluate this disability, and the claim for a schedular increase must be denied.  

To the extent that the Veteran contends that an extraschedular rating may be warranted for this disability, this will be discussed hereinbelow.


Lumbar Spine

The service-connected lumbar spine arthritis is rated 40 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or cervical strain, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under those criteria, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Note 1 directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

During the February 2009 pre-discharge examination, the Veteran reported having constant pain in her back with no radiation.  On examination, she had a normal gait.  She had full range of motion, which was not affected by pain, weakness, fatigue or incoordination following repetitive use.  The diagnosis was that of mechanical low back pain.

In February 2010, the Veteran underwent VA examination.  She reported radiating pain down her legs.  There was no history of hospitalization.  There were no urinary symptoms, fecal incontinence, constipation, leg or foot weakness, falls or unsteadiness.  She did report having numbness and paresthesias.  She reported a positive history of fatigue, decreased motion, stiffness, weakness, spasm and constant spine pain.  There were no incapacitating episodes of spine disease.  

On examination, there was no thoracolumbar spine ankylosis.  Flexion of the thoracolumbar spine was to 20 degrees.  Reflex, sensory, and motor examinations were conducted, and all results were normal.  The Veteran's muscle tone was normal, and she had no muscle atrophy.  The examiner commented that the pain and loss of range of motion were out of proportion.  The Veteran made a poor attempt, and the symptoms of pain were more likely a result of her fibromyalgia.  

An MRI revealed no evidence of significant discogenic degenerative disease or nerve root compromise.  There was L5-S1 facet arthropathy.  The diagnosis was that of lumbar spine arthritis.  It affected her abilities by causing difficulty with chores.  The Veteran no longer exercised or played sports.

Under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability is entitled to a 40 percent rating and no more.  There is no evidence of ankylosis of the Veteran's thoracolumbar spine, and the February 2010 VA examiner specifically noted that there was no ankylosis.  Therefore, an increase to a 50 or 100 percent rating under these criteria is not warranted.  

Furthermore, while the Veteran complained of pain that radiated to her legs, and associated neurologic abnormalities are to be separately rated, complete motor, sensory, and reflex examinations were conducted in February 2010 and were all normal.  No neurological diagnoses were given.  

The examiner commented that the Veteran's complaints were more likely related to her fibromyalgia, which is already separately rated and contemplates that symptomatology.  

Finally, the Veteran has no diagnosed disc disease, which was specifically noted not to be present on MRI evaluation in February 2010.  Therefore, consideration for a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate here.  

Therefore, a schedular rating in excess of 40 percent is not warranted for the Veteran's lumbar spine arthritis.  Entitlement to extraschedular consideration will be discussed hereinbelow.


Bilateral Pes Planus

The Veteran's bilateral pes planus is rated 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, under which severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent rating.  

A 50 percent disability rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In February 2009, the Veteran underwent examination prior to discharge.  She complained of having occasional cramping in her arches and numbness.  Her first step in the morning was bothersome.  On examination, there was full range of motion.  There was bilateral pes planus and minimal tenderness to palpation in the plantar heels, bilaterally.  There was no tenderness to palpation of the toes.  The diagnosis was that of symptomatic pes planus.

In a July 2010 written statement, the Veteran asserted that the orthotics she was given actually caused her feet to have more pain.

In September 2010, the Veteran underwent VA examination.  For treatment, she did exercises and used over-the-counter gel inserts, which had poor efficacy.  She complained of having pain, redness, fatigability, swelling, heat, stiffness, weakness, and lack of endurance of each foot.  

On examination, there was no instability or weakness.  There was painful motion, swelling, tenderness and abnormal weight bearing.  There was painful motion on dorsiflexion, plantar flexion, eversion, and inversion of the foot.  There was tenderness of the medial plantar aspect of the feet.  Evidence of abnormal weight bearing was shown by callosities and unusual shoe wear patterns.  Achilles alignment was normal on weight bearing and non weight bearing.  There was forefoot malalignment that was correctable by manipulation and was painful.  There was no midfoot malalignment.  There was marked pronation.  There was no arch present on weight bearing or non weight bearing.  There was muscle atrophy of the feet.  The diagnosis was that of bilateral pes planus.  It caused decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremities and pain.  It prevented or had a severe impact on many activities.  She was currently employed full time and had lost two weeks of work in the past twelve months.  

Based on a review of the evidence, the Board finds that a 50 percent rating for bilateral pes planus, under the criteria of Diagnostic Code 5276, is warranted because the symptoms associated with the Veteran's disability more nearly approximate the criteria associated with pronounced flatfoot.  Specifically, marked pronation of both feet and tenderness and pain of the plantar surfaces of the feet were shown on examination in September 2010.  

Finally, while the Veteran used orthotics, the evidence of record shows that they either had no effect or made her foot pain worse.  While some of these symptoms were not shown on pre-discharge examination in February 2009, the September 2010 VA examination report was more thorough and addressed symptomatology not previously documented.  

As such, the Board concludes that her symptoms, throughout the appeal period, more nearly approximate the criteria for a 50 percent rating under the criteria of Diagnostic Code 5276, the highest schedular evaluation for flatfoot.  

As the Veteran's diagnosis is flat feet, and all of her symptomatology related to this diagnosis is contemplated by the criteria of Diagnostic Code 5276, there are no other potentially applicable schedular rating criteria.  The Board will address entitlement to an extraschedular evaluation hereinbelow.


Hammertoes

The Veteran's hammertoes of the right and left fourth and fifth toes are rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5282, which provided for a noncompensable evaluation for single toes and a 10 percent rating for all toes, unilateral, without claw foot.

In September 2009, the Veteran underwent VA examination.  She complained of burning underneath the third, fourth, and fifth toes when she wore closed toe shoes.  Examination of the toes revealed no tenderness to palpation of the toes.  The diagnosis was that of a history of hammertoes corrected.

In September 2010, the Veteran underwent VA examination.  She used gel toe separators in her shoes.  On examination, the fourth and fifth toes on each foot were status post hammertoe surgery, but were in adductovarus rotation.  The diagnosis was that of adductovarus rotation of the fourth and fifth toes of both feet, with the problem being hammertoes of the right and left fourth and fifth toes.

Based on the evidence of record, the Board finds that a compensable disability rating for hammertoes of the fourth and fifth toes of each foot is not warranted.  

Throughout the appeal period, the evidence shows involvement of only the fourth and fifth toes of the Veteran's feet with regard to hammertoes and, in fact, surgery had been conducted to correct this disability.  

The Veteran does not meet the criteria associated with a 10 percent rating, because there is no evidence or suggestion that all or even most of the Veteran's toes are affected by hammertoes.  

Therefore, a compensable rating under Diagnostic Code 5282 is not warranted for the disability of either foot.  As hammertoes are the diagnosis being assessed here, evaluation under any other diagnostic code is not applicable.


Conclusion

The determinations above are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, it is found to be inadequate.  If the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step as to whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology and, with regard to the lumbar spine and hammertoes, provides for ratings higher than that assigned based on more significant functional impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the higher, 50 percent rating for bilateral pes planus, but finds that the preponderance of the evidence is against assignment of any higher rating for this or any of the other disabilities on the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 40 percent for the service-connected fibromyalgia is denied.

An initial rating in excess of 40 percent for the service-connected lumbar spine arthritis is denied.

An initial rating of 50 percent for the service-connected bilateral pes planus is granted, subject to the regulations governing the payment of VA benefits.

An initial compensable rating for the service-connected hammer toe of the right fourth and fifth toes is denied.

An initial compensable rating for the service-connected hammer toe of the left fourth and fifth toes is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


